DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 2, 2020 has been entered.
Response to Applicant’s Amendments and Arguments
Claims 1-18, 20-21, 26, 34, and 36 have been previously cancelled. Claim 41 has been cancelled based on the current amendment. Claims 19, 22-25, 27-33, 35, 37-40 are currently pending in the application and are considered in this Office action, with claims 29-33, 35, 37-40 amended.
The objection of claim 40 and the rejection of claims 29, 37-39 and their dependent claims under 35 U.S.C. § 112(b) have been withdrawn in response to Applicant’s amendments.
The objection of claim 41 is moot in response to Applicant’s cancelling the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bruss et al. (WO 2012/171871 A1, Machine English translation was attached to Office action mailed on 4/7/2020), hereinafter Bruss and Pietsch et al. (US 2016/0231723 A1, cited in IDS), hereinafter Pietsch.
Regarding claim 19, Bruss discloses a system (1, e.g. Fig. 1, Abstract) comprising a household appliance (2) that can be a dishwasher (para 9); a sensor device for capturing process-relevant parameters (e.g. temperature, speed, amount of resource, para 20); a machine control unit (control device 4, para 33) having a device for wireless data transmission (communication unit 6, para 34) for transmitting received sensor data from the sensor device to an external device that is a server (server 8, e.g. para 43), and that the sensor data are transmitted from the device for wireless data 
Pietsch teaches a system (1, e.g. Fig. 1) comprising a domestic appliance (7), such as a dishwasher (para 29); sensors (21-24) for capturing process-relevant parameters (e.g. Fig. 2, para 48); a device (2) for transmitting sensor data to the server (9), and that the server is designed to utilize the received sensor data to detect when the temperature of the domestic appliance exceeds certain threshold values (e.g. para 17), and that the server determines the current operational state of the domestic appliance on the basis of a comparison of the measured values and stored reference values (para 24). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss with capability to compare the sensor data, such as temperature, magnetic field, emission signal, received from the sensors with the predetermined limit values, such as reference and 
Regarding claim 25, Bruss discloses that during the operating processes, the control device (4) records error data of the household appliance (2) and transmits it to the server (8, para 23, 44). Bruss does not explicitly that the server is designed to utilize the received sensor data as a basis for performing error detection. 
Pietsch teaches that the server is designed to utilize the received sensor data to determine the current operational state of the appliance (para 20), to utilize sensor data to detect an operational error of the domestic appliance as an operational state (para 25), to detect operating errors of the domestic appliance in which the temperature of the domestic appliance exceeds certain threshold values (e.g. para 17). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss with capability to determine errors based on the received sensor data, as taught by Pietsch for the predictable result of monitoring the operation of the household appliance, since the number of rationales identified by Supreme Court 
Regarding claim 27, Bruss discloses that error data are transmitted to the server, and the customer service can be informed about the errors of the household appliance without the need for a technician on site (para 23). The disclosed capability is interpreted as the server is designed to utilize the data received from the machine control unit as a basis for performing service recommendation detection, in the broadest reasonable interpretation. The server of Bruss modified with error detection capabilities of Pietsch is capable to utilize the received sensor data as a basis for performing service recommendation detection, as claimed.
Regarding claim 28, Bruss discloses that the device for wireless data transmission (6) is in the form of a WLAN device (communicates via WLAN router 9, para 35).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruss et al. (WO 2012/171871 A1), hereinafter Bruss, Pietsch et al. (US 2016/0231723 A1, cited in IDS), hereinafter Pietsch, and Bigott (US 2006/0254619 A1), hereinafter Bigott.
The reliance of Bruss and Pietsch is set forth supra
Regarding claim 22, Bruss discloses that sensor data can contain information about a current operating temperature, and that depending on this sensor data, the server can then generate the control data and transmit it to the household appliance (para 20). The disclosed capability reads on the server being designed to perform temperature evaluation. Bruss does not disclose that the server is designed to perform temperature logging.
Bigott teaches a dishwasher (100) comprising a temperature sensor (para 180); a control system (para 187) configured for wireless communication with an external system (para 259) via a data communication interface (para 179), that the control system can monitor and store temperature (para 184), and to communicate and provide stored data, including temperatures, over a communication interface at a predetermined time for a snapshot of a performance to a technician or for self-diagnostics (para 185). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability to log temperature taught by Bigott for the predictable result of monitoring the temperature, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having a server capable of logging temperature data received from the sensors of the household appliance is known in the prior art, as taught by Bigott. Modifying the server of Bruss and Pietsch to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of collecting operational data for the purpose of providing 
Regarding claim 23, Bruss discloses that sensor data can contain a current amount of an operating resource, and that depending of the sensor data, the server can generate the control data (para 20). The disclosed generation of the control data by the server based on the current amount of the operating resource implicitly teaches the server being designed to perform resource use evaluation on the basis of the received sensor data.
Regarding claim 24, Bruss discloses that the server (8) is designed to contain energy cost information (energy data are stored on the server includes information about the current and future price of electrical energy, the control device can download this energy data, the operating processes are carried out during a time in which the costs for electrical energy are the cheapest, para 46). Bruss does not disclose that the server is designed to perform operating cost computation on the basis of the resource use evaluation.
Bigott teaches that the system is configured to perform determination of operating costs as function of an operating characteristics (para 186). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability to perform operating cost computation taught by Bigott for the predictable result of calculating operating costs of the dishwasher, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Calculating .
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bruss et al. (WO 2012/171871 A1), hereinafter Bruss, Pietsch et al. (US 2016/0231723 A1, cited in IDS), hereinafter Pietsch, and Glassman (US 2012/0316984 A1, cited in IDS), hereinafter Glassman.
The reliance of Bruss and Pietsch is set forth supra.
Regarding claim 29, Bruss discloses that the server (8) is designed to communicate with a terminal of an operator of the dishwasher (communication device 10, e.g. paras 38 and 40). Bruss does not explicitly disclose that the server transmits the sensor data or partially evaluated sensor data to the terminal.
Glassman teaches a system (e.g. Fig. 1) comprising an appliance (20), such as a dishwasher (e.g. Fig. 20, para 53), sensors (72) associated with the appliance (20) to monitor the operating state of the appliance (20) and provide such information to the remote terminal (70), via the server (68, para 51), and that communications between the appliance 20 and the server 68 may be exchanged via the Internet, World Wide Web, LAN, or other like type of wired or wireless network (para 46). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability to transmit sensor data received from the household appliance, such as dishwasher, to the terminal, as taught by Glassman for the predictable result of providing operator with current operating 
Regarding claim 30, Bruss discloses that the terminal (10) of the operator of the dishwasher is a PC, laptop, or smartphone (para 38). Glassman further teaches that the remote terminals (70) can be smart phones, desk-top computers, tablet computers (para 45).
Regarding claim 31, Bruss discloses that the server (8) can evaluate the sensor data and use the sensor data as a basis to transmit an appropriate recommendation to the operator of the dishwasher (e.g. that the process is completed, para 24). Bruss does not disclose recommendation for optimizing the operation of the dishwasher. 
Glassman teaches that networking capabilities of the appliance are leveraged to provide at least smart diagnostics (200), energy management (202), remote monitoring (e.g. Fig. 2), new cycles, detergent correct use (e.g. Fig. 3), that data gathered by the sensors (72) can be provided to a service center associated with a remote server (68) whereupon such data can be evaluated and a diagnostic report generated for display at the appliance (20) and/or at another device (70), and that a diagnostic report (300) can include an indication of any perceived problems as determined via an analysis of the 
Regarding claim 32, Bruss discloses that the server (8) is designed to receive the detected error report (para 23). Bruss does not disclose that the detected error report can be taken as a basis for delivering a spare part to the operator of the dishwasher.
Glassman teaches that the server is designed to manage and monitor various tasks associated with the operation of the appliance (20), receive data related to use of consumables and, based upon this data, recommend maintenance procedures for the appliance, order replacement product as needed (para 47), to locate replacement parts based on the sensed conditions of the appliance (para 53). The disclosed monitoring .
Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bruss et al. (WO 2012/171871 A1), hereinafter Bruss, Pietsch et al. (US 2016/0231723 A1, cited in IDS), hereinafter Pietsch, and Park et al. (US 2014/0067131 A1, cited in IDS), hereinafter Park.
The reliance of Bruss and Pietsch is set forth supra.
Regarding claim 29, Bruss discloses that the server (8) is designed to communicate with a terminal of an operator of the dishwasher (communication device 10 of the user, paras 38 and 40). Bruss does not explicitly disclose that the server transmits the sensor data or partially evaluated sensor data to the terminal.
Park teaches a system (Fig. 2) comprising a household appliance (20), such as a dishwasher (para 29); a sensor device for monitoring the appliance (diagnosis data, para 228, including temperature, water level, valve operation, e.g. paras 229, 231, monitoring data, paras 249-250); a control unit having a device (30) for transmitting sensor data to a server (10, e.g. Fig. 2, para 187), that the server (10) is designed to communicate with an operator terminal (user terminal 40, e.g. Fig. 2, para 122), and to transmit information from the appliance to the terminal through the server and display it on the terminal (para 400), e.g. regarding an error of the home appliance, such as no supply of water (e.g. para 400), door being locked (e.g. Fig. 28), appliance operating (e.g. Fig. 30). The disclosed transmission of information regarding current state of the function-relevant components of the dishwasher reads on the claimed transmission of partially evaluated sensor data, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability to transmit the information pertaining to the sensor data to the terminal, as taught by Park for the predictable result of providing current status of operation of the household appliance, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Transmitting information pertaining to the sensor data from the appliance to the operator terminal via the server is known in the prior art, as taught by Park. Modifying the server of Bruss and Pietsch to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of 
Regarding claim 33, Bruss does not disclose an app installed on the terminal such that the terminal can communicate with the server and/or with the manufacturer and can present data to the operator of the dishwasher. Park teaches an app (application) installed on the terminal (40, e.g. Fig. 5, para 293) and that the terminal can communicate with the manufacturer (e.g. for remote diagnosis, firmware/software upgrade, para 293) and can present data to the operator (operational status, course parameters, e.g. Figs. 27-35). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the terminal in the system of Bruss with the app of Park for the predictable result of providing means for communication with the server and the operator, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The apps (end-user programs) are known in the art of the remotely controlled household appliances, as taught by Park; and one of ordinary skill in the art would consider inclusion of the app in the terminal of Bruss for the reasons of providing an interface for remote communications with the server and/or the operator. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bruss et al. (WO 2012/171871 A1), hereinafter Bruss, Pietsch et al. (US 2016/0231723 A1, cited in IDS), hereinafter Pietsch, Park et al. (US 2014/0067131 A1, cited in IDS), hereinafter Park, and Dirschus et al. (US 20150106710 A1), hereinafter Dirschus.
The reliance of Bruss, Pietsch, and Park is set forth supra.
Regarding claim 35, Park teaches instructions transmitted from the server to the program (e.g. Fig. 23). Park does not teach operating instructions for refilling or cleaning the dishwasher. 
Dirschus teaches a system comprising a dishwasher (para 31), a man-machine interface (12), a data transmission device (PDA 26), and a retrieval function 28 which can output a plurality of messages or work instructions or guidance or the like is stored on the PDA 26 to a mobile device with larger display (para 39); and that the operating instructions can comprise a video film in which it is shown that the tank filter must be removed from the washing chamber and must be manually emptied at the end of the operation (para 19), maintenance instructions (44, para 52). The disclosed video comprising removing the filter and emptying it, and maintenance instructions read on the claimed instruction for cleaning the dishwasher, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the program of Park with capability to retrieve and display detailed operating instructions, such as video of cleaning the dishwasher after the use by removing and emptying the filter, as taught by Dirschus for the predictable result of providing user with specific and detailed operational help, since the number of rationales identified by Supreme Court in KSR to support a conclusion of .
Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2012/0316984 A1, cited in IDS), hereinafter Glassman and Falcioni et al. (EP 1446856 B1), hereinafter Falcioni.
Regarding claim 37, Glassman discloses a system (Fig. 1) comprising a household appliance (20) that can be a dishwasher (para 53); sensors (72) operable to monitor water level, heat, usage (para 44), electrical characteristics (para 50), and operating state (para 51), data indicative of usage of a consumable with the appliance (para 76); a machine control unit (processing system 22, para 42) having a device (bus 26) for wireless data transmission (network interface 73, para 34) and designed to receive sensor data from the sensors and wirelessly transmit the sensor data to an external server (68). The disclosed sensor capabilities implicitly teach that the sensors are operable to monitor function-relevant components of the dishwasher, such as motor, pump, heater, or dispenser. 
Glassman discloses that the server (68) is designed to receive sensor data (e.g. electrical consuming characteristics, paras 50, operating state of appliance, para 51, monitor usage information, para 57, monitor energy consumption, para 60, general i.e. performed by the programs executed on the server, in the broadest reasonable interpretation. Further the disclosed server executing instructions for recommending maintenance procedures based on the received data implicitly teaches that the server is designed to automatically evaluate the sensor data via pre-programmed executable instructions to determine whether a reaction to the sensor data is needed (e.g. determine need of maintenance), and if the evaluation determines that a reaction to the sensor data is needed to send a notification to an operator (recommend maintenance procedures). Glassman discloses that when the problem is detected (e.g. oversudsing, Fig. 3), the server sends at least one operating instruction that explains service operation such that the service operation can be performed by the operator (e.g. to run rinse cycle, and use less detergent of low-sudsing detergent, Fig. 3). The disclosed recommended maintenance procedures or problem-solving instructions are interpreted as the claimed at least one operating instruction that explains service operation such that the service operation can be performed by the operator, in the broadest reasonable interpretation.
Glassman does not explicitly disclose that the server is designed to receive data from multiple appliances of the same type, i.e. from different households. Falcioni teaches a system (Fig. 3) comprising an appliance HA; a device SA for capturing process-relevant parameters (power, current, para 3, temperature, para 62); that the 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Glassman with capability to retrieve and data from multiple appliances of the same type, as taught by Falcioni for the predictable result of monitoring operations of multiple appliances of the same type, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Monitoring appliances of the same type via the server is known in the prior art, as taught by Falcioni. Modifying the server of Glassman to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enabling collection of the statistical information regarding, for example, energy use, malfunctioning frequency, wear, etc., rendering this limitation obvious.
Regarding claim 40, Glassman discloses a diagnostic report (1118, Fig. 11B, para 63), that the instructions may recommend maintenance procedures (para 46), that the at least one operating instruction (diagnostics report 300) comprises a description of a process for cleaning one or more components of the dishwasher (e.g. clean blocked drain) and explains a repair or service operation such that the repair or service operation can be performed by the operator (causes and solutions provided, para 48, e.g. Figs. 3, 11B). The disclosed functionalities are interpreted as the server is capable of sending notifications comprising description of the cleaning process of one or more components of the appliance.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2012/0316984 A1, cited in IDS), hereinafter Glassman, Falcioni et al. (EP 1446856 B1), hereinafter Falcioni, and Lambert et al. (US 2017/0105595 A1), hereinafter Lambert.
The reliance of Glassman and Falcioni is set forth supra.
Regarding claims 38 and 39, Glassman discloses monitoring whether the door of the appliance is closed or open (door is ajar, para 66).Glassman does not explicitly disclose that the door is the door of the dishwasher. Lambert teaches a dishwasher (10, Fig. 1) comprising a sensor (65) operable to monitor at least one function-relevant component of the dishwasher (door, para 17), a controller (40), a device (communications interface 458) for wireless data transmission (para 17), and that the sensor is operable to monitor whether the door is closed (e.g. step 614, Fig. 6, para 30). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the system of Glassman with the door sensor of Lambert for the predictable result of sensing whether the door is opened or closed, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The door sensors are known in the art, as taught by Lambert; and one of ordinary skill in the art would consider inclusion of the door sensor for the reasons of preventing operation of the dishwasher when the door is opened, or detecting whether the dishwasher has been emptied. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention 
Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ha (US 2014/0197934 A1) teaches a system (e.g. Figs. 2, 10) comprising a home appliance (20) such as a dishwasher (para 7), a sensor device (water level, temperature, Fig. 1, paras 237-238, 240), a control unit (main controller, para 148) having a device for wireless transmission (WiFi communication module 25, Fig. 10, para 
Gardner (US 2002/0096537 A1) teaches a system comprising a washer (200), that can be a dishwasher (para 36); a sensor device (210, para 37) for capturing relevant parameters of the washer (temperature) and for monitoring at least one function-relevant component of the washer (dispenser 208); a machine control unit (210) having a device (212) for transmitting received sensor data from the sensor device to an external server (226) via an Internet connection (WAN, paras 38, 39); that the server is designed to evaluate the sensor data (tabulate in database) and automatically compares the sensor data with predetermined limit values (para 50).
Falcioni (US 2009/0009287 A1) teaches a system comprising an appliance (1) such as dishwasher (para 19), a terminal (250) that can be a dishwasher (para 19); a sensor device (93-96) for capturing at least one process-relevant parameters (water flow rate, conductivity, temperature, weight, paras 16, 18); a machine control unit (10) having a device (77) for wireless data transmission (para 24) for transmitting received sensor data from the sensor device to an external device (9) designed to evaluate the sensor data and to automatically compare the sensor data with the predetermined limit values(para 31), and an external server (83) designed to receive data from multiple appliances, to evaluate the sensor data and to automatically compare predetermined 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711